Citation Nr: 0720336	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-41 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss. 

2.  Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from September 1966 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for bilateral hearing loss 
and for hemorrhoids and assigned non-compensable (0 percent) 
disability ratings for each, effective from October 4, 2005. 

In July 2006, the veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  It 
appears that he may have raised a claim for service 
connection for tinnitus (as evidenced in his July 2006 
testimony).  Since that issue has yet to be considered by the 
RO, it is referred for appropriate action.


FINDINGS OF FACT

1.  On VA examination in November 2004, the veteran had Level 
I auditory acuity in the right ear and Level II auditory 
acuity in the left ear.  On VA examination in February 2006, 
he had Level II auditory acuity in the right ear and Level II 
auditory acuity in the left ear.  

2.  The evidence is in approximate balance as to whether the 
evidence shows that the veteran has intermittent flare-ups of 
hemorrhoids which involve rectal bleeding, swelling, pain, 
burning, and itching.  There has been no report of, and no 
finding of, persistent bleeding, anemia, or fissures.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met at anytime since October 5, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a 10 percent rating for hemorrhoids have been 
met, effective since October 5, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In July 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and of VA's duty to assist him in substantiating his claims 
under the VCAA.  The July 2005 letter informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your Notice of Disagreement."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the July 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2005 SOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The 
Board notes that veteran was notified of the Dingess 
precedent in a letter dated in June 2006; moreover, since the 
claims herein are being denied, such matters are moot.

II.  Factual Background

On his September 2004 VA Agent Orange examination, the 
veteran reported having hemorrhoids since he left Vietnam, 
with bleeding from time to time.  It was also noted that he 
had chronic constipation with rectal bleeding from 
hemorrhoids.  

A VA audiological evaluation in November 2004 revealed pure 
tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 hertz (Hz) as follows:  5, 35, 85, and 
90, for an average of 54, and pure tone thresholds for the 
left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as 
follows 10, 50 95, and 95 in the left ear, for an average of 
63.  Speech recognition scores using the Maryland CNC Test 
were 96 percent in the right ear and 96 percent in the left 
ear.  

On VA genitourinary examination in November 2004, the veteran 
reported he started having hemorrhoids in Vietnam.  He denied 
ever having surgery related to hemorrhoids.  He reported 
intermittent flare-ups of hemorrhoids, approximately twice a 
month.  He reported that Proctofoam HC resolved his pain and 
itching.  He took a stool softener and increased the fiber in 
his diet to avoid straining, and reported that heavy 
exertion, walking, or sitting for long periods caused 
hemorrhoid flares.  He denied fecal leakage or loss of rectal 
sphincter control.  He did see blood occasionally after a 
bowel movement, and had swelling of hemorrhoids outside his 
rectum and a burning sensation.  He denied constipation, 
diarrhea, melena, change in appearance or shape of stools, or 
a history of fistulas or anemia.  Rectal examination showed 
no external skin lesions or irritations around the rectum and 
no external hemorrhoids.  He had strong rectal sphincter tone 
with a palpable small hemorrhoid just inside the rectal 
orifice, at the 12 o'clock position.  He denied pain at the 
site.  The diagnoses included chronic hemorrhoids with 
frequent flare-ups of the condition.

A VA audiological evaluation in February 2006 revealed pure 
tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 Hz as follows:  10, 50, 90, and 100, for 
an average of 63, and pure tone thresholds for the left ear, 
in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 35, 
70 100, and 105 in the left ear, for an average of 78.  
Speech recognition scores using the Maryland CNC Test were 92 
percent in the right ear and 96 percent in the left ear.  

On VA examination in February 2006, the veteran reported 
having intermittent flare-ups of hemorrhoids, about twice a 
month on average, and more frequent during the hot summer 
months.  Flare-ups usually lasted 7 to 10 days.  He reported 
that flare-ups were triggered by heavy lifting and extended 
walking, standing or sitting.  He reported that during a 
flare-up he experienced burning pain in the rectal area, and 
that he experienced protrusion of hemorrhoids whenever he 
engaged in extended standing, sitting, or straining at bowel 
movements.  He also reported pain and bright red bleeding 
with bowel movements.  He denied any history of thrombosis of 
hemorrhoids.  He took Colace and Metamucil to soften his 
stools to avoid aggravation of hemorrhoids during a flare-up.  
He applied Proctofoam HC to the rectal area twice a day for 
symptom relief during a flare-up.  He denied fecal leakage, 
fecal incontinence, loss of sphincter control, constipation, 
melena, or change in appearance or shape of stools.  He 
denied any fistulas or rectal problems.  He reported that at 
times his hemorrhoids became so severe that he has to take 
off from work.  He worked as a security guard, which required 
extended standing and sitting.  He claimed he had to take off 
work three times in the past twelve months due to his 
hemorrhoidal condition.  Examination of the external anal are 
showed no abnormal lesions, no external hemorrhoids or skin 
tags, and no evidence of fecal leakage or bleeding.  There 
was normal sphincter tone.  There was a palpable hemorrhoid 
just inside the rectal orifice at the 12 o'clock position.  
No anal fissures or fistulas or evidence of thrombosis was 
noted.  The impression was internal hemorrhoid with 
intermittent flare-ups of symptoms.

In his July 2006 testimony before the undersigned, the 
veteran said he could not hear any high frequency noises, and 
in his job in a nuclear facility he could not hear the 
alarms.  He asserted he had to have someone around him to say 
whether an alarm was going off and that this was causing him 
to have to give up his job in October.  He claimed that on 
examinationat at his job, the doctor told him his hearing was 
getting worse and worse.  He wore hearing aids.  He also 
reported that his hemorrhoids itched, swelled, and bled.  He 
indicated that he was at risk of losing his job also due to 
additional requirements since the 9/11 attacks, including the 
running, 12 hours of standing, and having to go to the range 
and fire a weapon.  He testified that his conditions had 
worsened since the November 2005 VA examination.  He said he 
had terrible flare-ups, and used a cream during such times.  
He reported that if he did a lot of standing or walking 
behind lawnmowers he had blood in his stools, approximately 
two to three times a month, which usually resolved the next 
day.  He said he would then sit in a hot bath and inject the 
cream.  He also testified that he underwent annual 
examinations in October at his job at the nuclear facility.  
The transcript reflects that the record was held open at the 
RO for 30 days for the veteran to attempt to obtain his 
annual examination reports from work, but no further evidence 
was forthcoming. 

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In this case, the period in question is from 
October 5, 2004, to the present.

A.  Compensable Rating for Bilateral Hearing Loss

Evaluations of defective hearing range from non-compensable 
to 100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hz.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I, for essentially normal acuity, through Level XI, for 
profound deafness.  38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 
(DC) 6100.

The Board initially notes that the veteran's bilateral 
hearing loss does not meet the special criteria as set out in 
38 C.F.R. § 4.86(a) for exceptional patterns of hearing 
impairment, thus those criteria will not be considered 
herein.  

The Board appreciates the veteran's statements regarding the 
impact his hearing loss has on his life and his work, and 
sympathizes with the veteran's obvious hearing difficulties.  
The Court of Appeals for Veterans Claims, however, has 
clearly held that disability ratings for hearing impairment 
are arrived at by the mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Thus, the only relevant evidence of record consists of the 
November 2004 audiological examination and the February 2006 
audiological evaluation, which showed the veteran's hearing 
acuity in both ears corresponding to the noncompensable 
disability evaluation which is currently assigned.  38 C.F.R. 
§ 4.85, DC 6100. 

These levels of hearing acuity, on both VA examinations, and 
as reflected on Table VII of 38 C.F.R. § 4.85, are entitled 
to a noncompensable rating, and no more.  In order to be 
assigned a 10 percent disability rating, the veteran would 
have to have Level V hearing in one ear and Level II hearing 
in the other ear, or Level III hearing in one ear and Level 
IV hearing in the other ear.  None of the findings on 
examinations reflects that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  As noted above, the criteria encompass what is 
termed the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  We do acknowledge the 
veteran's concern that his hearing has worsened, but it is 
impairment of earning capacity that is paramount.  Here, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected bilateral hearing loss has 
been no more than 0 percent disabling since October 5, 2004, 
the effective date of service connection.  See Fenderson, 
supra.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim for a compensable rating for bilateral 
hearing loss for the period from October 5, 2004, must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


B.  Compensable Rating for Hemorrhoids

The veteran's hemorrhoids have been evaluated under 
Diagnostic Code 7336, which provides a 0 percent (non-
compensable) rating for hemorrhoids that are mild or 
moderate.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, warrant a 10 percent rating.  
Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures warrant a 20 percent rating.  38 
C.F.R. § 4.114, DC 7336.

The Board concludes after reviewing the record, and giving 
the veteran the benefit of the doubt, that his service-
connected hemorrhoids warrant a compensable rating.  The 
objective evidence has not shown that his hemorrhoids have 
been are large or thrombotic, or irreducible, with excessive 
redundant tissue.  However, on VA examinations in 2004 and 
2006 an internal hemorrhoid was palpable, and the veteran 
consistently complained of intermittent flare-ups with pain, 
burning, and itching, and that extending standing, sitting or 
straining triggered a flare-up.  With flare-ups he reported 
bright red blood with bowel movements and swelling of 
hemorrhoids outside his rectum. 

Although VA examination has shown no large hemorrhoids and no 
thrombosis, we will apply the doctrine of reasonable doubt, 
based upon the veteran's testimony in July 2006, considered 
with the complaints on VA examinations and the clinical 
findings, and conclude that his condition more nearly 
approximates the criteria for a 10 percent rating than for a 
noncompensable rating.  38 C.F.R. § 4.7.  Thus, a 10 percent 
rating for the service connection hemorrhoids is warranted, 
effective from October 5, 2004.  Fenderson, supra.

An even higher rating of 20 percent is not warranted, as 
there has been no report of or finding of persistent 
bleeding, anemia, or fissures.  The veteran has reported only 
intermittent flare-ups, and VA examinations showed no history 
of fistulas or anemia.  Thus, a rating in excess of 10 
percent is not warranted under DC 7336.




ORDER

A compensable rating for bilateral hearing loss is denied.

A 10 percent rating for hemorrhoids is granted, subject to 
the regulations governing the payment of monetary awards.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


